DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/21/22 has been entered.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the specification:
On page 39, line 16, “Figure 10” has been changed to -- Figure 8 --.
On page 39, line 18, “Figure 10” has been changed to -- Figure 8 --.
 Allowable Subject Matter
Claims 1, 4, 6-12 and 15-25 are allowed.
The following is an examiner’s statement of reasons for allowance: the present invention pertains to preparing video sequences for efficient video compression.
With regards to claim 1, Ponekker (US 2019/0253471) discloses a method implemented by computer means (paragraph 60), for processing a video sequence comprising a set of images (paragraph 13), the method comprising: 
obtaining information indicating at least one image in the set of images to be encoded using a spatial correlation-based predictive coding mode (paragraph 32);
determining consecutive streams of video data (paragraph 31); 

Eckart (US 2016/0205402) discloses a method implemented by computer means (paragraph 20), for processing a video sequence comprising a set of images (paragraph 22), the method comprising: 
obtaining information indicating at least one image in the set of images to be encoded (paragraph 28);
determining GOP level rate (paragraph 71);
encoding the video sequence on the basis of determined GOP level rate (paragraph 71).
The prior art, either singularly or in combination, does not disclose “…determining consecutive subsets of images in the set of images; encoding the video sequence on the basis of the determined consecutive subsets of images; wherein the respective sizes, in number of images or in duration, of at least some of the subsets of images are dependent on the at least one image to be encoded using the spatial correlation-based predictive coding mode” of claim 1.  
Also, peruse pages 12-15 of Applicant’s remarks filed 12/20/21, wherein Applicant asserts the prior art does not disclose nor render obvious the invention as claimed in Applicant’s claim 1.
Thus, the prior art does not disclose the aforementioned limitation used in combination with all of the other limitations of claim 1.
With regards to claim 12, Ponekker (US 2019/0253471) discloses a video sequence encoding device (paragraph 13), comprising an input interface configured so as to receive a set of images of the video sequence (paragraph 25); and 
an image encoding unit operationally coupled to the input interface and configured so as to process the video sequence using a method for processing a video sequence comprising a set of images (paragraph 13), the method comprising: 
obtaining information indicating at least one image in the set of images to be encoded using a spatial correlation-based predictive coding mode (paragraph 32);
determining consecutive streams of video data (paragraph 31); 
encoding the video sequence on the basis of the determined consecutive streams (paragraph 19).

an image encoding unit operationally coupled to the input interface and configured so as to process the video sequence using a method for processing a video sequence comprising a set of images (paragraph 22), the method comprising: 
obtaining information indicating at least one image in the set of images to be encoded (paragraph 28);
determining GOP level rate (paragraph 71);
encoding the video sequence on the basis of determined GOP level rate (paragraph 71).
The prior art, either singularly or in combination, does not disclose “…determining consecutive subsets of images in the set of images; encoding the video sequence on the basis of the determined consecutive subsets of images; wherein the respective sizes, in number of images or in duration, of at least some of the subsets of images are dependent on the at least one image to be encoded using the spatial correlation-based predictive coding mode” of claim 12.  
Also, peruse pages 12-15 of Applicant’s remarks filed 12/20/21, wherein Applicant asserts the prior art does not disclose nor render obvious the invention as claimed in Applicant’s claim 12.
Thus, the prior art does not disclose the aforementioned limitation used in combination with all of the other limitations of claim 12.
With regards to claim 15, Ponekker (US 2019/0253471) discloses a non-transitory computer-readable storage medium for storing a program able to be executed by a computer (paragraph 60), comprising a dataset representing one or more programs (paragraph 57), said one or more programs comprising instructions for, when said one or more programs are executed by a computer comprising a processing unit operationally coupled to memory means and to an input/output interface module (paragraph 25), causing the computer to perform a method for processing a video sequence comprising a set of images (paragraph 13), the method comprising: 

obtaining information indicating at least one image in the set of images to be encoded using a spatial correlation-based predictive coding mode (paragraph 32);
determining consecutive streams of video data (paragraph 31); 
encoding the video sequence on the basis of the determined consecutive streams (paragraph 19).
Eckart (US 2016/0205402) discloses a non-transitory computer-readable storage medium for storing a program able to be executed by a computer (paragraph 20), comprising a dataset representing one or more programs (paragraph 20), said one or more programs comprising instructions for, when said one or more programs are executed by a computer comprising a processing unit operationally coupled to memory means and to an input/output interface module (paragraph 20), causing the computer to perform a method for processing a video sequence comprising a set of images (paragraph 22), the method comprising: 
obtaining information indicating at least one image in the set of images to be encoded (paragraph 28);
determining GOP level rate (paragraph 71);
encoding the video sequence on the basis of determined GOP level rate (paragraph 71).
The prior art, either singularly or in combination, does not disclose “…determining consecutive subsets of images in the set of images; encoding the video sequence on the basis of the determined consecutive subsets of images; wherein the respective sizes, in number of images or in duration, of at least some of the subsets of images are dependent on the at least one image to be encoded using the spatial correlation-based predictive coding mode” of claim 15.  
Also, peruse pages 12-15 of Applicant’s remarks filed 12/20/21, wherein Applicant asserts the prior art does not disclose nor render obvious the invention as claimed in Applicant’s claim 15.
Thus, the prior art does not disclose the aforementioned limitation used in combination with all of the other limitations of claim 15.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is (571)272-7341.  The examiner can normally be reached on Flex Monday-Thursday 9:30am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
/ALLEN C WONG/Primary Examiner, Art Unit 2488